Order entered September 1, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00989-CV

                      KEEFE, BRUYETTE & WOODS, INC., Appellant

                                                V.

                      GREENHILL COGENT HOLDINGS, L.P., Appellee

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-04509

                                            ORDER
          We GRANT appellant’s unopposed August 30, 2016 motion to abate appeal for findings

of fact and conclusions of law. See TEX. R. CIV. P. 296, 297. We ORDER the Honorable Ken

Molberg, Presiding Judge of the 95th Judicial District Court of Dallas County, Texas to make

findings of fact and conclusions of law, in accordance with Texas Rule of Civil Procedure 297

within twenty (20) days of the date of this order. The findings of fact and conclusions of law

shall be filed in a supplemental clerk’s record with this Court within twenty-five (25) days of the

date of this order.

          We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Molberg, Dallas County District Clerk Felicia Pitre, and all counsel of

record.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty (30) days from the date of this order or when the Court receives the findings

of fact and conclusions of law, whichever occurs sooner.




                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE